PER CURIAM.
Mad Dog Marketing Group, Inc., appeals a final order of the Department of Financial Services imposing penalties for failure to secure workers’ compensation coverage for its employees. We affirm without comment Issues I, II, and III, but reverse Issue IV. The department erred as a matter of law by fining appellant $2,000.00 for continuing to operate its business in violation of the stop-work order, because the department had not charged appellant with such violation as required by Florida Rule of Administrative Procedure 28-106.2015(1). See, e.g., Gonzalez v. Dep’t of Health, 120 So.3d 234 (Fla. 1st DCA 2013); Trevisani v. Dep’t of Health, 908 So.2d 1108 (Fla. 1st DCA 2005); Cottrill v. Dep’t of Ins., 685 So.2d 1371 (Fla. 1st DCA 1996).
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
PADOVANO, THOMAS, and CLARK, JJ., concur.